Exhibit 10.1

 

Aon Corporation

 

Outside Director Corporate Bequest Plan

 

As Amended and Restated Effective

 

January 1, 2010

 

--------------------------------------------------------------------------------


 

Aon Corporation

 

Outside Director Corporate Bequest Plan

 

On March 18, 1994, the Board of Directors (the “Board”) of Aon Corporation
(“Aon” or the “Company”) adopted the Aon Corporation Outside Director Corporate
Bequest Plan (the “Bequest Plan”) for the purpose of providing a vehicle to
attract and retain high quality individuals as Directors of Aon while also
providing support to worthy charitable institutions.  Effective January 1, 2010,
the Bequest Plan is amended and restated as set forth in this plan document.

 

1.                                       Bequest Plan Benefits

 

Under the Bequest Plan, each eligible Director of Aon (each, an “Eligible
Director”) may recommend that Aon, in conjunction with the Aon Foundation (the
“Foundation”), make a donation in the amount of one million dollars ($1,000,000)
to the eligible tax-exempt organization(s) selected by the Eligible Director and
approved by the Foundation (each, a “Charitable Organization”), subject to the
provisions contained in this Bequest Plan.  The donation would be made on the
behalf of the Eligible Director pursuant to the provisions of Section 6 of this
Bequest Plan.

 

2.                                       Eligibility Standards

 

Eligible Directors include those outside Directors elected or appointed to serve
on the Board before January 1, 2006 who have completed at least one year of
service as a member of the Board.  The Bequest Plan was closed to future
participants in connection with certain modifications to outside Director
compensation that were adopted by the Board effective January 1, 2006.  Outside
Directors elected or appointed to serve on the Board on or after January 1, 2006
are not eligible to participate in the Bequest Plan.  A list of Eligible
Directors who qualify to participate in the Bequest Plan is attached hereto as
Exhibit A.

 

3.                                       Bequest Recommendation

 

Each Eligible Director shall make a written bequest recommendation by completing
and returning to the Foundation a Bequest Recommendation Form that designates
the Charitable Organization(s) to which he or she wishes to make a bequest.  The
bequest will be made by the Foundation on the Eligible Director’s behalf in
accordance with the provisions contained in this Bequest Plan.  Unless the
Eligible Director makes an irrevocable recommendation, an Eligible Director may
revise or revoke any recommendation by filing a new written Bequest
Recommendation Form with the Foundation prior to his or her death.  A bequest
recommendation becomes effective once approved by the Foundation.

 

4.                                       Designation of Charitable Organization

 

To qualify as an eligible Charitable Organization under the Bequest Plan, a
Charitable Organization must meet any and all criteria established by the
Foundation with respect to charitable organizations that are compatible with the
Company’s philanthropic philosophy.

 

In the event that a Charitable Organization recommended by an Eligible Director
no longer qualifies as an eligible Charitable Organization, the Eligible
Director or, following such Eligible Director’s death, the executor of the
Eligible Director’s estate, will designate a suitable replacement.  If the
executor of the Eligible Director’s estate is unable or unwilling to make such a
designation, or if no executor has been appointed, the Foundation will determine
a Charitable

 

2

--------------------------------------------------------------------------------


 

Organization to receive the balance of the bequest.  Furthermore, the Foundation
reserves the right to, at any time, whether before or after payments have
commenced, immediately refrain from or cease making payments to a Charitable
Organization in the event such Charitable Organization no longer meets the
requirements set forth in the first paragraph of this Section to qualify as an
eligible Charitable Organization.

 

5.                                       Bequest Amount

 

Each Eligible Director may recommend a minimum of one and a maximum of five
Charitable Organizations to receive a portion of the one million ($1,000,000)
bequest amount, subject to a $100,000 minimum amount per Charitable
Organization.

 

6.                                       Payment of Bequest Plan Benefits

 

Each Eligible Director is paired with another Eligible Director under the
Bequest Plan.  The distribution of each Eligible Director’s charitable bequest
amount will begin at the later of:  (i) the death of such Eligible Director; or
(ii) the death of the other Eligible Director with whom such Eligible Director
is paired.  If an Eligible Director is not paired under the Bequest Plan, the
distribution of such Eligible Director’s charitable bequest amount will begin
within sixty (60) business days following such Eligible Director’s death.  Aon
shall determine the pairing of Eligible Directors under the Bequest Plan in its
sole discretion.  Distributions, once they begin, will be made to the designated
charitable organization(s) in ten equal annual installments.

 

7.                                       Funding and Assets of the Plan

 

The Bequest Plan shall at all times be maintained on an unfunded basis for
federal income tax purposes.  Aon shall have no requirement to fund the Bequest
Plan, and any benefits payable under this Bequest Plan shall be paid by Aon out
of its general assets.  The obligations that Aon incurs under this Bequest Plan
shall be subject to the claims of Aon’s other creditors having priority as to
Aon’s assets.

 

If Aon does identify assets to fund bequests, neither the Eligible Directors nor
their recommended Charitable Organizations shall have any rights or interest in
any assets of Aon identified for such purpose.  No aspect of the Bequest Plan
shall create, or be deemed to create, a trust, either actual or constructive for
the benefit of an Eligible Director or any Charitable Organization.  No aspect
of the Bequest Plan shall give, or be deemed to give, any Eligible Director or
recommended Charitable Organization any interest in any assets of Aon or the
Bequest Plan nor is any recommended Charitable Organization considered to be a
third party beneficiary of the Bequest Plan.

 

8.                                       Amendment or Termination

 

The Board may, in its sole discretion, amend, suspend, or terminate the Bequest
Plan at any time.

 

9.                                       Administration

 

The Bequest Plan shall be administered by the Organization and Compensation
Committee of the Board (the “Committee”). Subject to the terms of the Bequest
Plan, the Committee shall have the authority to prescribe, amend, and rescind
rules, regulations and procedures relating to the Bequest Plan, and interpret
the Bequest Plan, and any rules, regulation or procedures relating to the
Bequest Plan, and interpret and enforce any rules, regulation or procedures
adopted thereunder in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

In the administration of the Bequest Plan, the Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit and
may from time to time consult with counsel who may also serve as counsel to Aon.

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Bequest Plan and the rules and regulations hereunder shall be final and
conclusive and binding upon all persons having any interest in the Bequest Plan
or making any claim hereunder.

 

10.                                 Assignment

 

Except as to withholding of any tax under the laws of the United States, or any
state or locality, no benefit payable at any time hereunder shall be subject in
any manner to alienation, sale, transfer, assignment, pledge, attachment or
other legal process, or encumbrance of any kind.  Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefit, whether
currently or thereafter payable hereunder, shall be void.

 

11.                                 Compliance with Code Section 409A

 

To the extent applicable, the Bequest Plan is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Committee shall interpret and administer the Bequest Plan in accordance
therewith.  In addition, any provision, including, without limitation, any
definition, in the Bequest Plan that is determined to violate the requirements
of Section 409A of the Code shall be void and without effect and any provision,
including, without limitation, any definition, that is required to appear in
this plan document under Section 409A of the Code that is not expressly set
forth shall be deemed to be set forth herein, and the Plan shall be administered
in all respects as if such provisions were expressly set forth  In addition, the
timing of certain payment of benefits provided for under the Bequest Plan shall
be revised as necessary for compliance with Section 409A of the Code.

 

12.                                 Governing Law

 

The validity, construction, interpretation, administration and effect of the
Bequest Plan, and all rights hereunder, shall be determined solely in accordance
with the laws of the State of Illinois, to the extent not preempted by federal
law.

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Eligible Directors

 

AON CORPORATION — OUTSIDE DIRECTOR CORPORATE BEQUEST PLAN

 

MATCHING ASSIGNMENTS

 

Name of Director

 

Birthdate

 

Name of Director (Bequest
Partner)

 

Birthdate

George A. Schaefer
(retired)

 

06/13/28

 

Andrew J. McKenna

 

09/17/29

Franklin A. Cole
(retired)

 

05/20/26

 

Donald S. Perkins
(retired)

 

03/22/27

Perry J. Lewis
(retired)

 

02/11/38

 

Fred L. Turner
(retired)

 

01/06/33

Newton N. Minow
(retired)

 

01/17/26

 

Edgar D. Jannotta

 

04/27/31

Peer Pederson
(retired)

 

03/10/25

 

Daniel T. Carroll
(deceased 2007)

 

03/21/26

Arnold R. Weber
(retired)

 

09/20/29

 

Joan D. Manley
(retired)

 

09/23/32

John E. Swearingen
(deceased 2007)

 

09/7/18

 

Jan Kalff

 

05/15/37

R. Eden Martin

 

05/17/40

 

Robert S. Morrison

 

04/04/42

J. Michael Losh

 

05/10/46

 

Richard C. Notebaert

 

07/16/47

Gloria Santona

 

06/10/50

 

Carolyn Y. Woo

 

4/19/54

Lester B. Knight

 

05/15/58

 

John W. Rogers, Jr.

 

03/31/58

Patrick G. Ryan, Jr.
(retired)

 

04/14/67

 

 

 

 

 

5

--------------------------------------------------------------------------------